UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         4/14/2020

  Juan de Dios Perez Mijangos, et al.,

                           Plaintiffs,
                                                                         19-cv-4244 (AJN)
                   –v–
                                                                              ORDER
  Jesa 31, Inc., et al.,

                           Defendants.




ALISON J. NATHAN, District Judge:

        According to the Court’s order of January 6, 2020, Dkt. No. 40, the parties should advise

the Court within one week of submitting a settlement agreement whether they consent to proceed

before the Magistrate Judge. The settlement agreement was submitted on March 4, 2020, but as

of the date of this order, the Court is not in receipt of a response from the parties. If all parties

consent to proceed before the Magistrate Judge, counsel shall file a fully executed Notice, Consent,

and Reference of a Civil Action to a Magistrate Judge form, by April 21, 2020. If any party does not

consent to conducting all further proceedings before the assigned Magistrate Judge, the parties must

file a joint letter by April 21, 2020 advising the Court that the parties do not consent, but without

disclosing the identity of the party or parties who do not consent. The parties are free to withhold

consent without negative consequences.

SO ORDERED.


             14 2020
Dated: April____,
       New York, New York

                                                 __________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge
